 Case 2:19-cv-00201-RMP       ECF No. 1     filed 06/05/19   PageID.1 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 8
 9   JAMES A. CLEMENTS AND JASON
     CLEMENTS,
10                                                  No.
11                                Plaintiffs,
                                                    COMPLAINT
12   vs.
13   THE CONFEDERATED TRIBES OF
14   THE COLVILLE RESERVATION; and
     THE COURT OF THE
15   CONFEDERATED TRIBES OF THE
     COLVILLE RESERVATION,
16
                                  Defendants.
17
18          COME NOW JAMES A. CLEMENTS AND JASON CLEMENTS, by and
19   through their attorneys, Michael W. Johns and Roberts Johns & Hemphill,
20   PLLC, and for their Complaint against THE CONFEDERATED TRIBES OF
21   THE COLVILLE RESERVATION (“the Tribe”); and THE COURT OF THE
22   CONFEDERATED TRIBES OF THE COLVILLE RESERVATION (“the Tribal
23   Court”), state as follows:
24
25
26   COMPLAINT -- 1                                 ROBERTS JOHNS & HEMPHILL, PLLC
                                                        7525 PIONEER WAY, SUITE 202
                                                      GIG HARBOR, WASHINGTON 98335
27                                                        TELEPHONE (253) 858-8606
                                                              FAX (253) 858-8646
28
29
30
 Case 2:19-cv-00201-RMP          ECF No. 1   filed 06/05/19   PageID.2 Page 2 of 8




 1
 2                                  SUMMARY OF CASE
 3          1.     The Plaintiffs are Washington non-tribal residents and the
 4   shareholders and officers of South Bay Excavating, Inc. (“South Bay”). South
 5   Bay and the Tribe entered into a Contract on November 1, 2016. South Bay
 6   later attempted to assign its rights and responsibilities under the Contract to
 7   another corporation owned by Plaintiff Jason Clements, Liquid Networks, Inc.
 8   (“Liquid Networks”), but the Tribe rejected the assignment and did not allow
 9   Liquid Networks to perform work on the project.
10          2.     The Tribe thereafter brought claims against South Bay and Liquid
11   Networks, as well as against the individual Plaintiffs, before the Tribal Court.
12   Plaintiffs now seek (a) declaratory relief in the form of an order declaring that
13   the Tribal Court lacks jurisdiction over the Plaintiffs, and (b) an injunction
14   prohibiting the Tribal Court from adjudicating the claims brought against the
15   Plaintiffs by the Tribes.
16          3.     The     case     before   the    Tribal    Court    is   titled     THE
17   CONFEDERATED TRIBES OF THE COLVILLE RESERVATION vs. SOUTH
18   BAY EXCAVATING, INC., LIQUID NETWORKS, INC., JAMES A. CLEMENTS
19   AND JASON CLEMENTS, Case No. CV-OC-2018-410009.
20          4.     The Plaintiffs h a v e exhausted their Tribal Court remedies
21   before bringing this action.
22                                       PARTIES
23          5.     James A. Clements is a resident of the state of Washington
24   residing at 1333 Maple Valley Rd. SW, Olympia, Washington.
25
26   COMPLAINT -- 2                                  ROBERTS JOHNS & HEMPHILL, PLLC
                                                         7525 PIONEER WAY, SUITE 202
                                                       GIG HARBOR, WASHINGTON 98335
27                                                         TELEPHONE (253) 858-8606
                                                               FAX (253) 858-8646
28
29
30
 Case 2:19-cv-00201-RMP       ECF No. 1     filed 06/05/19   PageID.3 Page 3 of 8




 1
 2          6.     Jason Clements was a resident of the state of Washington
 3   residing at 4627 11th Ave. NW, Olympia, Washington at the time of all material
 4   events herein. Jason Clements is now a resident of Texas.
 5          7.     The Confederated Tribes of the Colville Reservation is a federally
 6   recognized sovereign Indian tribe with its mailing address at 21st Colville
 7   Street, Nespelem, WA 99155.
 8          8.     The Tribal Court of the Confederated Tribes of the Colville
 9   Reservation is organized pursuant to the Tribe’s Constitution and, along with
10   the Court of Appeals of the Confederated Tribes of the Colville Reservation,
11   make up The Judicial Branch of government for the Tribe.
12                            JURISDICTION AND VENUE
13          9.     This Court has jurisdiction over this matter pursuant to 28
14   U.S.C. § 1331 because this action arises under the Constitution, laws, or
15   treaties of the United States; and under 28 U.S.C. §2201 because it
16   involves an actual controversy. The District Court reviews the Tribal Court's
17   decisions in its exercise of jurisdiction as a matter of federal law.
18          10.    Venue is proper in this Court pursuant to 28 U.S.C. §
19   1391(b)(2) because the Defendant resides in the Eastern District of
20   Washington and the events giving rise to the claim occurred in this District.
21                                        FACTS
22          11.    Plaintiff James Clements formed South Bay in 1987. South Bay
23   did business as an excavating company for over 30 years, being
24
25
26   COMPLAINT -- 3                                 ROBERTS JOHNS & HEMPHILL, PLLC
                                                         7525 PIONEER WAY, SUITE 202
                                                       GIG HARBOR, WASHINGTON 98335
27                                                         TELEPHONE (253) 858-8606
                                                               FAX (253) 858-8646
28
29
30
 Case 2:19-cv-00201-RMP       ECF No. 1     filed 06/05/19   PageID.4 Page 4 of 8




 1
 2   administratively dissolved in 2018. In February 2005 Plaintiff Jason Clements
 3   also became a shareholder and an officer of South Bay.
 4          12.    South Bay and the Tribe entered into a Contract for Repair and/or
 5   Construction Services dated November 1, 2016 (the “Contract”), which was
 6   signed by Plaintiff Jason Clements in his capacity as the vice president of
 7   South Bay.
 8          13.    Under the contract, South Bay was to install approximately 35
 9   miles of fiber optic cable. The contract specifically refers to South Bay as the
10   “Contractor”. Neither Plaintiff is a party to the Contract, only South Bay.
11          14.    South Bay performed a portion of its scope of work and was paid
12   a portion of the Contract price by the Tribes, but experienced financial
13   difficulties and stopped work in June 2017. Plaintiff Jason Clements thereafter
14   formed a new corporation, Liquid Networks, Inc., to which South Bay assigned
15   its rights and responsibilities under the Contract executed with the Tribes. The
16   Tribes, however, rejected the assignment and did not allow Liquid Networks to
17   perform work on the project.
18          15.    The Tribe filed a lawsuit against South Bay and Liquid Networks,
19   as well as against the individual Plaintiffs, in the Tribal Court on January 5,
20   2018. The Tribe’s Complaint alleged claims for breach of contract, abuse of the
21   corporate form and piercing of the corporate veil, breach of contractual
22   indemnification, and unjust enrichment.
23          16.    However, the Plaintiffs never consented to submitting to the
24   jurisdiction of the Tribal Court. Moreover, corporations are entities created
25
26   COMPLAINT -- 4                                 ROBERTS JOHNS & HEMPHILL, PLLC
                                                         7525 PIONEER WAY, SUITE 202
                                                       GIG HARBOR, WASHINGTON 98335
27                                                         TELEPHONE (253) 858-8606
                                                               FAX (253) 858-8646
28
29
30
 Case 2:19-cv-00201-RMP           ECF No. 1   filed 06/05/19   PageID.5 Page 5 of 8




 1
 2   under state law, and the Tribe’s claims regarding abuse of the corporate form
 3   and piercing of the corporate veil are governed by the law of the state of
 4   Washington, not Tribal law.
 5            17.   In March 2018 the Plaintiffs thus filed a motion to dismiss the
 6   claims against them for lack of personal and subject matter jurisdiction. The
 7   Tribal Court denied the motion on May 17, 2018.
 8            18.   The Plaintiffs thereafter filed an Interlocutory Appeal before the
 9   Court of Appeals of the Confederated Tribes of the Colville Reservation, which
10   on March 19, 2019 affirmed the Tribal Court’s decision that it has subject
11   matter jurisdiction and dismissing without prejudice the Plaintiffs’ appeal
12   regarding personal jurisdiction and remanding the case to the Tribal Court for
13   trial.
14                                       COUNT I
                                  DECLARATORY JUDGMENT
15
16            Paragraphs 1 through 18 above are incorporated herein by reference.

17            19.   Plaintiffs are “interested parties" within the meaning of 28

18   U.S.C. § 2201. Plaintiffs seek a declaration of its rights and legal relations
19   concerning whether they are subject to the Tribal Court's                  purported

20   adjudication of the Tribe’s claims against them.

21            20.   There is an actual controversy within the jurisdiction of

22   this Court because declaratory and injunctive relief will effectively adjudicate

23   the rights of the parties.

24            21.   Specifically, the Plaintiffs request a declaration that:

25
26   COMPLAINT -- 5                                   ROBERTS JOHNS & HEMPHILL, PLLC
                                                          7525 PIONEER WAY, SUITE 202
                                                        GIG HARBOR, WASHINGTON 98335
27                                                          TELEPHONE (253) 858-8606
                                                                FAX (253) 858-8646
28
29
30
 Case 2:19-cv-00201-RMP        ECF No. 1      filed 06/05/19    PageID.6 Page 6 of 8




 1
 2                   a.    The Tribes are prohibited from asserting claims against
 3   the Plaintiffs arising out of the Tribe’s contract with South Bay in the
 4   Tribal Court;
 5                   b.    The Tribal Court is prohibited from adjudicating any
 6   claims against the Plaintiffs arising out of the Tribe’s contract with
 7   South Bay;
 8                   c.    Any judgment, order, decision or decree that the Tribe
 9   might procure from the Tribal Court or which the Tribal Court might issue in
10   the future is null, void, and of no force and effect; and
11                   d.    The efforts of the Tribe to adjudicate its claims against
12   the Plaintiffs in the Tribal Court would violate Plaintiffs’ rights, privileges, and
13   immunities guaranteed by the Constitution, treaties, and laws of the United
14   States and the State of Washington.
15
                                           COUNT II
16                                       INJUNCTION
17          22.      Paragraphs 1 through 21 above are incorporated herein by

18   reference.
19          23.      Unless preliminarily and permanently enjoined, the Tribe will

20   proceed with its action to adjudicate its claims in the Tribal Court against

21   Plaintiffs without jurisdiction over the subject matter of the claims against

22   Plaintiffs or personal jurisdiction over the Plaintiffs.

23          24.      The actions and threatened actions of the Tribe and the Tribal

24   Court will cause Plaintiffs irreparable injury.

25
26   COMPLAINT -- 6                                    ROBERTS JOHNS & HEMPHILL, PLLC
                                                            7525 PIONEER WAY, SUITE 202
                                                          GIG HARBOR, WASHINGTON 98335
27                                                            TELEPHONE (253) 858-8606
                                                                  FAX (253) 858-8646
28
29
30
 Case 2:19-cv-00201-RMP       ECF No. 1     filed 06/05/19   PageID.7 Page 7 of 8




 1
 2            25.   Plaintiffs lack an adequate remedy at law, other than by this
 3   suit.
 4            WHEREFORE, Plaintiffs respectfully request this Court to grant
 5   judgment as follows:
 6            1.    For a declaratory judgment stating that:
 7                  a.    The Tribe is prohibited from asserting claims against
 8   Plaintiffs arising out of the Tribe’s contract with South Bay in the Tribal
 9   Court;
10                  b.      The Tribal Court would exceed its jurisdiction if it
11   allowed the Tribe to proceed with its claims against the Plaintiffs;
12                  c.    Any judgment, order, decision, decree or the like that the
13   Tribe may procure from the Tribal Court or which the Tribal Court might
14   issue in the future with respect to those claims is null, void, and of no force
15   and effect; and
16                  d.    The efforts of the Tribe to adjudicate its claims against
17   the Plaintiffs in the Tribal Court would violate Plaintiffs’ rights, privileges, and
18   immunities guaranteed by the Constitution, treaties, and laws of the United
19   States and the State of Washington.
20            2.    For a preliminary and permanent injunction, independent and in
21   furtherance of the requested declaratory judgment, enjoining:
22                  a.    The tribe from prosecuting or pursuing its claims in the
23   Tribal Court; and
24
25
26   COMPLAINT -- 7                                 ROBERTS JOHNS & HEMPHILL, PLLC
                                                         7525 PIONEER WAY, SUITE 202
                                                       GIG HARBOR, WASHINGTON 98335
27                                                         TELEPHONE (253) 858-8606
                                                               FAX (253) 858-8646
28
29
30
 Case 2:19-cv-00201-RMP     ECF No. 1    filed 06/05/19   PageID.8 Page 8 of 8




 1
 2               b.     The Tribal Court from adjudicating any claims involving
 3   the Plaintiffs arising out of the Tribe’s contract with South Bay.
 4         3.    For Plaintiffs costs incurred in this matter; and
 5         4.    For such further relief as the Court deems just and proper in the
 6   circumstances.
 7         DATED this 5th day of June, 2019.
 8                             ROBERTS JOHNS & HEMPHILL, PLLC
 9
10                             /s/ Michael W. Johns
                               MICHAEL W. JOHNS, WSBA No. 22054
11                             Attorneys for Plaintiffs
12
                               7525 Pioneer Way, Suite 202
13                             Gig Harbor, WA 98335
                               Telephone: (253) 858-8606
14                             Fax: (253) 858-8646
15                             Email: mike@rjh-legal.com

16
17
18
19
20
21
22
23
24
25
26   COMPLAINT -- 8                              ROBERTS JOHNS & HEMPHILL, PLLC
                                                      7525 PIONEER WAY, SUITE 202
                                                    GIG HARBOR, WASHINGTON 98335
27                                                      TELEPHONE (253) 858-8606
                                                            FAX (253) 858-8646
28
29
30
